305 S.W.2d 778 (1957)
Herbert Gus WILDE et ux., Petitioners,
v.
Juanell BUCHANAN, Respondent.
No. A-6479.
Supreme Court of Texas.
October 2, 1957.
Rehearing Denied October 30, 1957.
Grindstaff & Grindstaff, Ballinger, Francis G. Culhane, San Angelo, for petitioner.
Jack Moore, Ballinger, for respondent.
PER CURIAM.
We approve the holding of the Court of Civil Appeals that respondent had the unconditional right to withdraw her consent at any time before the court acted on the petition for adoption. Boyed v. Wilson, Tex.Civ.App., 258 S.W.2d 223, wr. ref.
The application for writ of error is refused, no reversible error.